While in full sympathy with the result reached by the majority of the court, I cannot reconcile myself to the reasoning used in arriving at such result. To me it seems clear that when the legislature adopted Sp. L. 1878, c. 69, it intended to continue in existence *Page 377 
the corporation created by L. 1854, c. 36, and did not intend to create a new corporation. As pointed out by Mr. Justice Loring in his dissenting opinion, it did not possess the power to create a corporation by special act. It follows that the present corporation, successor to the one created by the act of 1854 (c. 36), is entitled to the benefit of the tax-exempt privilege afforded by the act and that both appeals should be affirmed.